UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedJune 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (717) 733-4181 Former name, former address, and former fiscal year, if changed since last report Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definitions of “accelerated filer,” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated filero Non-accelerated filerý(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No ý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 11, 2008,the Bank had 2,869,557 shares of $0.20 (par) Common Stock outstanding. ENB FINANCIAL CORP INDEX TO FORM 10-Q June 30, Part I – FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets at June 30, 2008 and 2007 and December 31, 2007 (Unaudited) 3 Statements of Income for the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 4 Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 5 Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (Unaudited) 6 Notes to the Unaudited Interim Financial Statements 7-9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-32 Item 3.Quantitative and Qualitative Disclosures about Market Risk 33-35 Item 4.Controls and Procedures 35 Item 4T.Controls and Procedures 35 Part II – OTHER INFORMATION 36 Item 1.Legal Proceedings 36 Item 1A.Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Submission of Matters to a Vote of Security Holders 36 Item 5.Other Information 36 Item 6.Exhibits 37 SIGNATURE PAGE 38 EXHIBIT INDEX 39 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements The Ephrata National Bank Balance Sheets (Unaudited) June 30, December 31, June 30, 2008 2007 2007 (Dollars in thousands, except share data) $ $ $ ASSETS Cash and due from banks 17,197 17,201 14,077 Intererest-bearing deposits in other banks 160 96 226 Federal funds sold 2,870 - 6,500 Total cash and cash equivalents 20,227 17,297 20,803 Securities available for sale (at fair value) 231,021 192,960 186,327 Loans held for sale 611 365 247 Loans (net of unearned income) 386,174 384,999 375,554 Less: Allowance for loan losses 4,033 3,682 3,539 Net loans 382,141 381,317 372,015 Premises and equipment 18,311 17,810 17,309 Regulatory stock 4,767 4,111 4,126 Bank owned life insurance 14,207 13,871 10,805 Other assets 7,267 6,031 6,711 Total assets 678,552 633,762 618,343 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing 111,715 107,839 99,575 Interest-bearing 397,395 370,887 371,664 Total deposits 509,110 478,726 471,239 Short-term borrowings - 100 - Long-term debt 97,000 82,000 77,500 Other liabilities 4,308 4,114 4,206 Total liabilities 610,418 564,940 552,945 Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issuedand Outstanding 2,869,557 (3,000,000 Issued and 2,861,854 and 2,855,428 Outstanding as of 12-31-07 and 6-30-07) 574 600 600 Capital surplus 4,457 4,502 4,520 Retained Earnings 65,211 68,158 66,831 Accumulated other comprehensive loss, net of tax (2,108 ) (181 ) (2,098 ) Less:(Treasury shares at cost 138,146 shares as of 12-31-07 and 144,572 shares as of 6-30-07) - (4,257 ) (4,455 ) Total stockholders' equity 68,134 68,822 65,398 Total liabilities and stockholders' equity 678,552 633,762 618,343 See Unaudited Notes to the Interim Financial Statements 3 Index The Ephrata National Bank Statement of Income (Unaudited) Periods Ended June 30, 2008 and 2007 Three Months Six Months 2008 2007 2008 2007 (Dollars in thousands, except share data) $ Interest and dividend income: Interest and fees on loans 5,899 6,155 11,955 12,106 Interest on securities available for sale Taxable 2,077 1,424 3,858 2,854 Tax-exempt 600 677 1,246 1,377 Interest on federal funds sold 14 68 25 100 Interest on deposits at other banks 1 3 3 6 Dividend income 77 92 166 185 Total interest and dividend income 8,668 8,419 17,253 16,628 Interest expense: Interest on deposits 2,615 2,780 5,378 5,536 Interest on short-term borrowings 8 6 20 45 Interest on long-term debt 1,018 860 1,995 1,643 Total interest expense 3,641 3,646 7,393 7,224 Net interest income 5,027 4,773 9,860 9,404 Provision for loan losses 150 162 349 1,236 Net interest income after provision for loan losses 4,877 4,611 9,511 8,168 Other income: Trust and investment services income 261 241 535 491 Service fees 452 431 883 821 Commissions 338 275 644 527 Gains (losses) on securities transactions, net 86 (2 ) 112 (2 ) Gains on sale of mortgages 37 41 75 61 Earnings on bank owned life insurance 156 92 303 175 Other 33 97 167 217 Total other income 1,363 1,175 2,719 2,290 Operating expenses: Salaries and employee benefits 2,607 2,379 5,245 4,763 Occupancy 306 278 608 574 Equipment 237 225 469 456 Advertising & marketing 86 154 167 255 Computer software & data processing 369 353 757 716 Bank shares tax 225 114 364 224 Professional services 352 260 606 517 Other 410 545 780 937 Total operating expenses 4,592 4,308 8,996 8,442 Income before income taxes 1,648 1,478 3,234 2,016 Provision for federal income taxes 220 167 411 23 Net income 1,428 1,311 2,823 1,993 Earnings per share of common stock 0.50 0.46 0.99 0.70 Cash dividends paid per share 0.31 0.30 0.62 0.60 Weighted average shares outstanding 2,865,735 2,853,045 2,863,989 2,851,588 See Unaudited Notes to the Interim Financial Statements 4 Index The Ephrata National Bank Statement of Comprehensive Income(Unaudited) Periods Ended June 30, 2008 and 2007 Three Months Six Months 2008 2007 2008 2007 (Dollars in thousands) $ Net income 1,428 1,311 2,823 1,993 Other comprehensive loss arising during the period (3,713 ) (2,117 ) (3,033 ) (1,539 ) Reclassification adjustment for (gains) losses realized in income (86 ) 2 (112 ) 2 Other comprehensive loss before tax (3,627 ) (2,119 ) (2,921 ) (1,541 ) Income tax benefit related to comprehensive loss (1,233 ) (720 ) (993 ) (524 ) Other comprehensive loss (2,394 ) (1,399 ) (1,928 ) (1,017 ) Comprehensive income (loss) (966 ) (88 ) 895 976 See Unaudited Notes to the Interim Financial Statements 5 Index The Ephrata National Bank Statement of Cash Flows (Unaudited) Periods Ended June 30, 2008 and 2007 Six Months 2008 2007 (DOLLARS IN THOUSANDS) $ $ Cash flows from operating activities: Net income 2,823 1,993 Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees 168 263 (Increase) decrease in interest receivable (161 ) (65 ) Increase in interest payable 55 67 Provision for loan losses 349 1,236 (Gains) losses on securities transactions, net (112 ) 2 Gains on sale of mortgages (75 ) (61 ) Loans originated for sale (1,161 ) (292 ) Proceeds from sales of loans 990 630 Earnings on bank owned life insurance (303 ) (175 ) Losses on sale of other real estate owned 6 - Depreciation of premises and equipment and amortization of software 573 570 Deferred income tax benefit (376 ) (212 ) Other assets and other liabilities, net 311 71 Net cash provided by operating activities 3,087 4,027 Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments 35,174 9,942 Proceeds from sales 7,793 576 Purchases (84,028 ) (7,113 ) Proceeds from sale of other real estate owned 150 0 Purchase of regulatory bank stock (656 ) (464 ) Redemptions of regulatory bank stock 0 455 Purchase of bank owned life insurance (33 ) (2,339 ) Net increase in loans (1,150 ) (10,478 ) Purchase of premises and equipment (1,021 ) (955 ) Purchase of computer software (85 ) (58 ) Net cash used in investing activities (43,856 ) (10,434 ) Cash flows from financing activities: Net increase in demand deposits, NOW and savings accounts 13,587 8,346 Net increase (decrease) in time deposits 16,796 (6,366 ) Net decrease in short term borrowings (100 ) (1,200 ) Proceeds from long-term debt 15,000 11,500 Dividends paid (1,776 ) (1,711 ) Treasury stock sold & common stock issued 192 174 Net cash provided by financing activities 43,699 10,743 Net increase in cash and cash equivalents 2,930 4,336 Cash and cash equivalents at beginning of year 17,297 16,467 Cash and cash equivalents at end of period 20,227 20,803 Supplemental disclosures of cash flow information: Interest paid 7,338 7,157 Income taxes paid 600 325 See Unaudited Notes to the Interim Financial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Interim Financial Statements 1.Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders equity. ENB Financial is the successor issuer of the Ephrata National Bank.On July 1, 2008, ENB Financial Corp became the bank holding company for Ephrata National Bank, which is now a wholly owned subsidiary of ENB Financial Corp.Ephrata National Bank was the only operational entity as of June 30, 2008; and therefore, this Form 10-Q, for the second quarter of 2008 is reporting on the results of operations and financial condition of the Ephrata National Bank. As a result, the financial statements presented and the management discussion and analysis which follows is for and only discusses Ephrata National Bank. Operating results for the three months ended June 30, 2008, are not necessarily indicative of the results that may be expected for the year ended December 31, 2008.For further information, refer to the financial statements and footnotes thereto included in The Ephrata National Bank’s (“the “Bank”) Annual Report on Form 10-K for the year ended December 31, 2007. 2.Fair Value Presentation In September2006, the FASB issued FASB No. 157, Fair Value Measurements, to provide consistency and comparability in determining fair value measurements and to provide for expanded disclosures about fair value measurements. The definition of fair value maintains the exchange price notion in earlier definitions of fair value but focuses on the exit price of the asset or liability. The exit price is the price that would be received to sell the asset or paid to transfer the liability adjusted for certain inherent risks and restrictions. Expanded disclosures are also required about the use of fair value to measure assets and liabilities. The following table presents information about the Bank’s securities measured at fair value on a recurring basis as of June 30, 2008, and indicates the fair value hierarchy of the valuation techniques utilized by the Bank to determine such fair value: Fair Value Measurements Utilized for the Bank’s Securities: Dollars in Thousands Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Balance as of June 30, 2008 Securities available-for-sale $ 2,763 $ 228,259 $ 231,022 As required by FASB No. 157, each financial asset and liability must be identified as having been valued according to specified level of input, 1, 2 or 3. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Bank has the ability to access at the measurement date.
